Citation Nr: 1422799	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-29 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable initial evaluation for residuals of carcinoma of the vocal cords.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1965 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The transcript of the hearing has been associated with the claims file.  

The Board is cognizant of the ruling the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected disability at issue renders him totally unemployable.  In fact, during the April 2014 testimony, the Veteran reported that he lost his job in 2002 as his bank branch closed, and he decided to retire based on his age and because no other position was available at a commensurate level within the area.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

The issue of reimbursement of medical expenses has been raised by the record in October 2011 and February 2012 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An April 2014 VA ischemic heart disease examination report, and VA treatment records from the Ann Arbor VA Medical Center (VAMC), dated from August 2002 to October 2013, have been associated with the claims file subsequent to the most recent October 2011 statement of the case.  The October 2011 statement of the case referenced electronic review of Ann Arbor VAMC records dated from August 2002 to August 2009, with printed pertinent records.  The Ann Arbor VAMC treatment records, dated subsequent to August 2009, contain evidence pertinent to this appeal including documentation of fatigue and headaches, which the Veteran has claimed are residuals of his carcinoma of the vocal cords.  However, these records have not been previously considered by the RO in adjudicating this claim.  Accordingly, the Board must return this matter to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2013).

Additionally, a May 2014 rating decision referenced review of a January 2014 statement from the Veteran.  However, the January 2014 statement is not associated with the claims file.  Additionally, a July 2012 VA Form 8, Certification of Appeal, reflects the Veteran's representative submitted VA Form 646, Statement of Accredited Representative in Appealed Case, on the Veteran's behalf for this appeal.  However, this document is not associated with the claims file. Thus, on remand these identified documents should be obtained and associated with the claims file.  All actions to obtain the requested documents should be documented fully in the claims file.  If the identified documents cannot be obtained then any necessary steps should be taken to obtain replacement documents.

The Veteran stated, during April 2013 testimony, that he received private treatment from Dr. A in Gladwin, Michigan and from Dr. C. in Midland, Michigan.  Thus, in light of the need to remand the case for other reasons, as outlined above, the Board finds that the Veteran should also be afforded another opportunity to submit copies of these identified records, or any other relevant private treatment records, to VA, or complete authorization forms permitting VA to obtain these records on his behalf.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(1) (2013).

Also, during April 2013 testimony, the Veteran stated he received treatment from the Saginaw VAMC beginning in 2005.  He further testified he currently receives treatment from this entity.  The June 2011 rating decision stated that Saginaw VAMC treatment records, from November 2009 to February 2011, were electronically reviewed and pertinent records were printed.  The June 2011 rating decision also stated that Minneapolis VAMC treatment records, from August 2003 to November 2009, were electronically reviewed and pertinent records were printed.  All electronically reviewed VA treatment records are not available to the Board for review in the Veteran's paper and/or electronic file, and must be associated with the Veteran's paper or electronic record available to the Board.  Thus, on remand, all referenced VA treatment records should be obtained, specifically from the Saginaw VAMC, and any associated outpatient clinics, to include the Clare Community Based Outpatient Clinic (CBOC), from March 2005 to the present, and from the Minneapolis VAMC, from August 2003 to November 2009, and associated with the Veteran's paper or electronic file.  As noted previously, the record also reflects the Veteran received recent treatment from the VA Ann Arbor Healthcare System.  Thus, updated treatment records from the VA Ann Arbor Healthcare System, and any associated outpatient clinics, from October 2013 to the present, should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

Finally, the Board does not find the February 2011 VA examination report adequate for determining the nature and severity of the Veteran's residuals of carcinoma of the vocal cords.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The February 2011 VA examiner stated that the effects of the Veteran's cancer of the larynx were a lack of stamina, fatigue and feeling tired all the time.  However, this opinion does not address the Veteran's contentions that he experienced additional residuals to include hoarseness, pain in the right side of the neck, lessened sense of smell and taste, dry mouth, cough, sleeplessness, fatigue and headaches, difficulty walking on uneven ground, becoming winded easily, and difficulty lifting or exertion above the waist.  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination, for the reasons detailed above.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's paper or electronic record the Veteran's January 2014 statement as referenced in the May 2014 rating decision, as well as the VA Form 646, Statement of Accredited Representative in Appealed Case, submitted by the Veteran's representative, as indicated in the certification of the appeal to the Board.  All actions to obtain the requested documents should be documented fully in the claims file.  If the identified documents cannot be obtained then any necessary steps should be taken to obtain replacement documents.

2.  Contact the Veteran and obtain the names, addresses and dates of treatment for all medical providers who have treated the Veteran for the disability at issue since May 2010.  Obtain the necessary authorization from the Veteran and then attempt to obtain all identified records (not already of record), to include records of treatment from Dr. A in Gladwin, Michigan, and Dr. C. in Midland, Michigan, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Obtain the Veteran's VA treatment records, from the Saginaw VAMC, and any associated outpatient clinics, to include the Clare CBOC, from March 2005 to the present, and from the Minneapolis VAMC, from August 2003 to November 2009, and from the Ann Arbor Healthcare System, and any associated outpatient clinics, from October 2013 to the present, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

4.  Thereafter, schedule the Veteran for a VA examination to ascertain the nature and severity of the disability at issue.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.

The examiner must comment on the nature and severity of the symptomatology attributable to the Veteran's service-connected residuals of carcinoma of the vocal cords.  Furthermore, the VA examiner should comment on the Veteran's claimed symptoms to include hoarseness, pain in the right side of the neck, lessened sense of smell and taste, dry mouth, cough, sleeplessness, fatigue and headaches, difficulty walking on uneven ground, becoming winded easily, and difficulty lifting or exertion above the waist.  The examiner must clinically distinguish manifestations of the service-connected disability at issue from unassociated symptoms, to the extent possible.

A complete rationale for all opinions expressed must be provided. 

5.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal taking into consideration all newly acquired evidence, specifically including Ann Arbor VAMC treatment records, since August 2009, associated with the claims file subsequent to the October 2011 statement of the case.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



